  Case 3:20-cv-03097-B Document 34 Filed 11/02/20                  Page 1 of 2 PageID 1461



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 DEIRDRE LEANE AND IPNAV, LLC ,                  §
                                                 §
         Plaintiffs,                             §      Civil Action No. 3:20-cv-03097-B
 v.                                              §
                                                 §
 UNIFIEDONLINE, INC and                          §
 CHANBOND, LLC,                                  §
                                                 §
         Defendants.


                                PLAINTIFFS’ WITNESS LIST


       Pursuant to the Court’s Order, Doc. 27 at 2, Plaintiffs Deirdre Leane and IPNAV, LLC

(collectively, “Plaintiffs”) hereby file and submit this Witness List, identifying witnesses that may

be called by the Plaintiffs at the November 4, 2020 TRO and preliminary injunction hearing:

       1. Deirdre Leanne

       2. William “Billy” Carter
  Case 3:20-cv-03097-B Document 34 Filed 11/02/20                 Page 2 of 2 PageID 1462



                                            Respectfully submitted,

                                            /s/ J. Sean Lemoine
                                            J. Sean Lemoine
                                            Texas State Bar No. 24027443
                                            sean.lemoine@wickphillips.com

                                            WICK PHILLIPS, LLP
                                            3131 McKinney Ave., Suite 100
                                            Dallas, Texas 75204
                                            Telephone: 214-692-6200
                                            Facsimile: 214-692-6255

                                            Akiva M. Cohen
                                            Pro Hac Vice
                                            aochen@kusklaw.com

                                            Kamerman, Uncyk, Soniker & Klein PC
                                            1700 Broadway
                                            New York, NY 10019
                                            Telephone: 212-400-4390
                                            Facsimile: 866-221-6122

                                            ATTORNEYS FOR PLAINTIFFS




                               CERTIFICATE OF SERVICE

       I hereby certify that on November 2, 2020, a true and correct copy of the foregoing

documents was served through the Court’s CM/ECF System on all counsel of record.



                                            /s/ J. Sean Lemoine
                                            J. Sean Lemoine




                                               2
